UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7686


DAVID W. WILLIAMS,

                Plaintiff – Appellant,

          v.

R. C. MATHENA, Warden; J. KISER, Assistant Warden; MR.
BAKER, Psychologist; D. VASS, ICA Classification Director;
CENTRAL CLASSIFICATION, Name Unknown; JOHN GARMIN, Regional
Director; MR. FORMER, Counselor; ROD WICKER, Chaplain;
MAJOR NEWBERRY, Security; CAPTAIN GAYHEART, Security;
LIEUTENANT HONAKER, Security; SERGEANT RATLIFF; SERGEANT
WHITE; REYNOLDS, C/O; J. VASS, Programs; MILLER, C/O,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00404-jlk-mfu)


Submitted:   January 25, 2011             Decided:   March 10, 2011


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David W. Williams, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees Ratliff and
Miller.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David W. Williams seeks to appeal the district court’s

order dismissing some of his claims.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory        and       collateral      orders,    28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Williams

seeks   to   appeal   is   neither    a        final   order   nor   an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           2